Citation Nr: 0519622	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-08 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder, to include degenerative joint and disc disease of 
the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1974 to 
September 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 2004, the Board remanded the issue for further 
development. 


FINDING OF FACT

The veteran sustained a back injury in an in-service motor 
vehicle accident; he complained of recurrent back pain upon 
his separation from service but the clinical evaluation of 
the spine was normal at that time; a chronic low back 
disability, to include arthritis of the lumbar spine, is not 
apparent from the medical evidence until approximately 18 
years post-service and the only competent opinion that 
addresses the question of a nexus to service weighs against 
the contended causal relationship.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service, nor may arthritis of the lumbosacral spine 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2002 and January 2005 VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided initial 
VCAA notice to the veteran in a March 2002 letter, which was 
prior to the May 2002 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  A report of a medical examination of the 
veteran's back includes a competent opinion addressing the 
question of whether a current low back disability began 
during or is linked to service and, as will be discussed in 
more detail below, notwithstanding a local representative's 
assertion, the opinion was supported by a rationale.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that the veteran was in a 
motor vehicle accident in March 1978 and injured his back.  
Physical examination showed no restriction of motion.  The 
spine appeared that straight and flexed leg raising was 
normal.  Upon separation from service, the veteran indicated 
on his August 1982 report of medical history that he had 
recurrent back pain.  The examiner noted the above history on 
the report of the separation examination and added that the 
veteran had symptoms associated with heavy details.  
Additional history included back pain only at the end of the 
day and treatment with ASA and NCNS.  The clinical evaluation 
of the spine upon the separation examination was normal. 

An October 2000 private medical record includes a notation 
that the veteran complained of low back pain.  It was further 
noted that there was no known injury and the pain was ongoing 
for a couple of weeks.  Objective examination showed that the 
right-sacral iliac area was tender, range of motion was 
fairly good with pain at extremes.  The assessment was sacral 
iliac strain.  A February 2001 x-ray revealed findings 
compatible with muscle spasm, narrowing of the L4-5 disc 
space, and anterior osteophyte formation of many levels.  

An August 2001 VA medical record showed that veteran worked 
in a warehouse lifting heavy boxes.  He had no specific 
injury - just repetitive use injury.  The veteran complained 
of low back pain and x-rays were ordered.  

VA medical records from January 2003 to December 2004 showed 
the veteran was treated for his back disorder.  Diagnoses 
included chronic low back pain and low back strain.  A March 
2003 note indicated that the veteran had a past medical 
history significant for osteoarthritis with degenerative 
joint disease secondary to multiple traumas.  The veteran 
complained of low back pain.  He indicated that this was 
ongoing for many years.  The veteran had a job as a dock bay 
unloader where he was lifting and unloading heavy boxes 
throughout the day, and this is what previously aggravated 
his low back pain.  He apparently still had normal range of 
motion.  An April 2004 note reiterated the veteran's 
assertion that in 2003 he had private x-rays of his back and 
was told that he had herniated discs but should hold off on 
having surgery.  Upon physical examination, the veteran had 
decreased range of motion of the lumbar spine, had difficulty 
leaning forward, complained that he had sharp shooting pain 
over right buttocks/post thigh when trying to pick something 
from the floor.  He apparently had constant low back pain 
which was less intense but always there.  The veteran was on 
medication for his back pain.  

A July 2004 VA MRI of the lumbar spine indicated that the 
veteran had a long history of low back pain, which currently 
radiated to bilateral buttocks and post thigh, and was worse 
with standing.  The impression was multi-level degenerative 
changes of the lumbar spine resulting in moderate right 
foraminal narrowing at L3-4 and moderate left foraminal 
narrowing at L4-5.  

The veteran was afforded a VA examination in March 2005.  The 
veteran's claims folder was reviewed in conjunction with the 
examination.  In presenting the medical history as apparently 
reported by the veteran, the examiner stated that in Germany 
between 1976 and 1978 the veteran began developing low back 
pain, which occurred as a result of the recurrent dismantling 
and reassembling of radar units.  There was no specific 
injury or event that precipitated the low back pain.  The 
veteran said it developed slowly and became progressively 
worse.  He reported being treated in service for his back 2 
or 3 times and was given light duty on a few occasions that 
persisted for a few days.  He was treated with medication but 
never hospitalized.  Since his discharge from service, the 
veteran continued to have low back pain, which was constant.  
The pain radiated down the posterior aspect of both thighs to 
his knees.  The examiner noted that the veteran did not have 
typical flare-up of low back pain.  At the time of the 
examination, the veteran worked for customer service in 
American Express.  This is a sedentary job and the veteran 
was at it for the past year and a half.  Prior to this, from 
1984 to 2000, he worked in a warehouse as a forklift 
operator, where he was doing moderate lifting.  The veteran 
said that during these 16 years he missed work intermittently 
due to his low back pain.  The examiner indicated that the 
veteran has had no specific injuries to the lumbar spine and 
never had surgery.  

Physical examination showed that straight leg raising was 
normal in the sitting position with no discomfort whatsoever 
with the legs at 90 degrees to the torso.  In the supine 
position, the veteran had excruciating low back pain with 
straight-leg raising to 20 degrees.  The examiner noted that 
this observation was inconsistent.  The veteran claimed 
marked limitation of lumbar spine motion, was able to flex 
the lumbar spine form 0-10 degrees, extended from 0-5 
degrees, rotated and tilted right and left 0 to about 10 
degrees.  The veteran claimed excruciating low back pain with 
these maneuvers.  The veteran claimed marked sensitivity to 
light touch sensation in his lumbar spine.  The examiner 
noted that muscle spasm could not be palpated in the lumbar 
spine region.  On neurological examination, strength was 
normal through both lower extremities.  There was no atrophy, 
fasciculation.  Routine gait and coordination were normal.  
Tandem walking and Romberg testing was normal.  The veteran 
was able to walk on his toes and heels without difficulty.  

The examiner opined that the veteran manifested some 
degenerative disc disease of the lumbar spine on the July 
2004 MRI scan discussed earlier.  The examiner noted that 
this magnitude of degenerative disc disease was not uncommon 
at age 50 with the previous history of work the veteran has 
done.  There was no evidence of lumbar nerve root compromise 
at that point.  The examiner stated that there was a 
significant paradox as far as the examination was concerned 
with normal strength-leg raising in the sitting position and 
markedly abnormal straight-leg raising in the supine 
position.  The examiner believed that the veteran was 
significantly embellishing the complaint of low back pain.  
The examiner concluded that the veteran's degenerative disc 
disease of the lumbar spine and low back pain is less likely 
as not caused by or a result of any event that occurred while 
the veteran was in the military service.  

The veteran's representative in a June 2005 statement, argued 
that the March 2005 VA examination was not adequate due to 
the lack of a rationale for the medical opinion given.  The 
Board disagrees.  In addition to the fact that the opinion in 
question was based upon a review of the relevant evidence in 
the claims file, a history obtained from the veteran and a 
thorough examination of his back, the clinician noted that 
the extent of the veteran's degenerative disc disease was not 
uncommon at age 50 with his employment history.  Upon 
consideration of this examination report and the other 
relevant evidence of record, there is no duty examiner to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting competent evidence that the 
veteran's current low back disorder, to degenerative joint 
and disc disease of the lumbosacral spine, began during or is 
causally linked to any incident of service, to include remote 
trauma.  Although the veteran was treated for a back symptoms 
following an in-service motor vehicle accident and he 
complained of back pain upon his separation examination, the 
clinical examination of the spine upon separation from 
service was normal, and there is no post-service medical or 
X-ray evidence of a low back disability until many years 
post-service.  With respect to negative evidence, the Court 
of Appeals for Veterans Claims held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive. See Maxon v. West, 12 Vet. App. 453, 459 (1999).  
Moreover, the only competent opinion that addresses the 
contended causal relationship clearly goes against the claim.  
During the recent March 2005 VA examination, the examiner, a 
competent medical professional, after thoroughly examining 
the veteran and reviewing his claims folder, opined that the 
veteran's degenerative disc disease of the lumbar spine with 
low back pain is less likely than not caused by or a result 
of any event that occurred while the veteran was in the 
military service and the clinician provided a rationale or 
alternative explanation for the veteran's low back 
disability.  The Board is thus led to the conclusion that the 
preponderance of the evidence is against a finding that the 
veteran has a back disorder related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim for 
service connection for a chronic low back disorder, to 
include degenerative joint and disc disease of the 
lumbosacral spine, the benefit of the doubt doctrine is not 
for application in the instant case.  Id.; also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  





ORDER

Service connection for a chronic low back disorder, to 
include degenerative joint and disc disease of the 
lumbosacral spine, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


